Citation Nr: 1531975	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-24 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a skin condition that is related to service, to include his conceded exposure to herbicides in the Republic of Vietnam.  The Board finds that additional development is necessary prior to appellate review.

During an April 2007 VA examination, the examiner noted that the Veteran had a remote history of skin conditions, but no current skin condition.  The Veteran was afforded a second examination in January 2010, at which time the examiner diagnosed him with tinea cruris and nonspecific dermatitis, but opined that those conditions were in no way related to a skin condition on the Veteran's penis that was noted during service.  However, the examiner did not provide an explanation for his conclusion.  In addition, a medical opinion on whether the Veteran's current skin conditions are related to his conceded exposure to herbicides during service has not been obtained.  Based on the foregoing, the Board finds that an additional medical opinion is required.

Additionally, the Veteran has indicated that a private physician treats him for skin conditions.  Although those records have been requested in the past, they have not been obtained to date, and it is unclear whether the correct, full address of that physician's medical facility is of record.  An additional attempt to obtain those records should therefore be made on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to verify the address of and complete an authorization form for Dr. Gromis and any other treatment provider who has treated him for a skin condition.  After securing the necessary release, request the Veteran's treatment records from all providers identified.  If any requested records cannot be obtained, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2.  After the above has been completed to the extent possible and any responses received have been associated with the claims file, send the claims file to a VA physician for review.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.  After review of the claims file, the physician should provide an opinion as to whether any current skin conditions, including the tinea cruris and nonspecific dermatitis diagnosed by the January 2010 VA examiner, are at least as likely as not (a 50 percent probability or greater) related to the Veteran's conceded in-service exposure to herbicides, or to any other in-service event or injury, to include the in-service rashes documented in October and December 1970.  The physician should explain the medical bases for all conclusions reached.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought    on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




